Citation Nr: 0931101	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  97-29 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to a service-connected low 
back disability and/or service-connected bilateral pes 
planus.

2.  Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to a service-connected low 
back disability and/or service-connected bilateral pes 
planus.

3.  Entitlement to service connection for a bilateral ankle 
disorder, to include as secondary to a service-connected low 
back disability and/or service-connected bilateral pes 
planus.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney at Law



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active service from August 1982 to January 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, that denied the Veteran's claims 
of entitlement to service connection for a bilateral hip 
disorder, a bilateral knee disorder, and a bilateral ankle 
disorder, each to include as secondary to a service-connected 
low back disorder and/or service-connected bilateral pes 
planus (the "secondary service connection claims").  The RO 
also denied the Veteran's claims for ratings in excess of 20 
percent for low back pain with degenerative changes, in 
excess of 10 percent for bilateral pes planus, and in excess 
of 10 percent for a painful right elbow.  The RO further 
determined that, as new and material evidence had not been 
received, the claims for service connection for a 
gastrointestinal disorder (which it characterized as a 
stomach condition) and for a shoulder disability would not be 
reopened.

In September 1996, the Veteran disagreed with the denial of 
his secondary service connection claims, his claims for 
increased ratings low back pain with degenerative changes and 
for bilateral pes planus, and his application to reopen a 
claim for service connection for a stomach condition.  In 
September 1997, the Veteran perfected a timely appeal on 
these claims and requested a Travel Board hearing which was 
subsequently held before the undersigned Veterans Law Judge 
(VLJ) in June 1998.

In February 1999, the Board remanded the Veteran's claims to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.

In an October 1999 rating decision, the RO granted 
entitlement to a non-service-connected pension on an 
extraschedular basis.  The Veteran was notified of this 
decision in January 2000.  In a June 2001 letter, the Veteran 
elected to receive VA compensation in lieu of VA pension.

In March 2003, the Board reopened the Veteran's previously 
denied claim for service connection for a gastrointestinal 
disorder and denied this claim on the merits.  The Board also 
denied the Veteran's claims for increased rating for 
degenerative disc disease and arthritis of the lumbar spine 
with bilateral lower extremity radiculopathy and for 
bilateral pes planus.  The Veteran appealed this decision to 
the United States Court of Appeals for Veterans' Claims 
(Court) in April 2003.

The Court vacated and remanded the Board's March 2003 
decision denying service connection for a gastrointestinal 
disorder and increased ratings for the Veteran's service- 
connected low back disability, bilateral lower extremity 
disorder and bilateral pes planus in a July 2005 order, which 
VA subsequently appealed to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in October 
2005.  Because the Federal Circuit has not yet acted on this 
appeal, the Board does not have jurisdiction over the matters 
remanded by the Court in July 2005 and cannot proceed on 
those matters until the Federal Circuit issues a decision.  
See VAOPGCPREC 20-94 (Dec. 2, 1994); see also letter from 
Chief Counsel for Operations, Board of Veterans' Appeals, to 
Veteran's service representative, dated October 28, 2005.

In December 2005, the Board again remanded the Veteran's 
secondary service connection claims to the RO/AMC.

By a June 2007 decision, the Board denied the Veteran's 
claims of entitlement to service connection for a bilateral 
hip disorder, a bilateral knee disorder, and a bilateral 
ankle disorder, each to include as secondary to the service- 
connected low back disorder and/or service-connected 
bilateral pes planus.  The Veteran appealed the June 2007 
Board decision to the Court.  In June 2008, the parties 
submitted a Joint Motion for a Remand.  By a June 2008 Order, 
the Court granted the parties' Joint Motion, vacated the 
Board's June 2007 decision, and remanded the case to the 
Board for readjudication of the claims consistent with the 
considerations discussed in the joint motion.

In a September 2008 decision, the Board remanded this case to 
the RO to comply with the Court's Order.     

For the reasons explained below, it is again necessary to 
return this case to the RO for further development.  The 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.

The Veteran is currently in receipt of a total disability 
evaluation based on individual unemployability (TDIU).  That 
is, he has been found unemployable due to the totality of his 
service-connected disabilities and is in receipt of a 100 
percent disability evaluation, effective from June 15, 2005.  
See 38 C.F.R. §§ 3.340, 3.321, 4.16(a).    

Finally, the Board notes that, in February 1999, March 2003, 
and September 2008, an issue of service connection for 
diabetes mellitus was referred to the RO for adjudication.  
To date, however, the RO has not taken action on this claim. 
Accordingly, the Board again refers a claim of entitlement to 
service connection for diabetes mellitus to the RO for 
adjudication.




REMAND

In the September 2008 remand, the Board noted that the 
examiner from the Veteran's September 2006 VA examination had 
not provided a clear opinion with respect to the pertinent 
question of whether it was at least as likely as not (50 
percent or greater probability) that any current disability 
of the hip, knee, and/or ankle was caused or aggravated 
(chronically worsened beyond its natural progression) by the 
Veteran's service-connected low back disability and/or 
service-connected bilateral pes planus.  Thus, the Board 
remanded this case and requested that the RO provide a VA 
orthopedic examination to determine the nature and etiology 
of any disability of either hip, knee, or ankle that was 
present.  

In November 2008, the Veteran underwent a VA joints 
examination which was conducted by an advanced registered 
nurse practitioner (ARNP).  The VA ARNP stated that according 
to the Veteran, he had occasional stiffness and locking in 
his knees and ankles.  He also reported that he experienced 
instability and giving away of his knees.  The Veteran noted 
that he wore braces on both of his knees and used a cane to 
help make his knees stable.  According to the Veteran, he had 
used a cane since 1998.  He further indicated that he wore 
special shoes with sole inserts and arch support for his 
bilateral pes planus.  Upon physical examination, the 
Veteran's gait was slightly wide-based and limping secondary 
to the joint pain.  He was using a cane for ambulation.  
Following the physical examination and a review of the 
Veteran's x-ray reports, the VA ARNP diagnosed the Veteran 
with the following: (1) degenerative joint disease of the 
bilateral knees, (2) degenerative joint disease of the right 
hip, (3) chronic strain of the left hip, and (4) chronic 
strain of the bilateral ankles with bilateral heel spur.  The 
VA ARNP stated that a review of the Veteran's claims file and 
history revealed that he did not have an unsteady abnormal 
gait from the service-connected pes planus and back condition 
that could lead to osteoarthritis of joints.  Thus, the VA 
ARNP opined that it was less likely than not that any hip, 
knee, and ankle disorder was caused by or aggravated by the 
Veteran's service-connected low back disability or his 
service-connected pes planus.       

The Board finds that the statements from the ARNP, who 
conducted the Veteran's November 2008 VA examination, are 
contradictory.  On the one hand, she noted that upon physical 
examination of the Veteran, his gait was slightly wide-based 
and limping secondary to the joint pain.  He was also 
observed walking with a cane.  On the other hand, she opined 
that because the Veteran did not have an unsteady abnormal 
gait, it was less likely than not that any hip, knee, and 
ankle disorder was caused by or aggravated by his service-
connected low back disability or his service-connected pes 
planus.  Thus, the finding that the Veteran did not have an 
abnormal gait contradicts her earlier finding that he did 
have an abnormal gait in the same examination report.  
Regarding the question of whether the Veteran has a history 
of an abnormal gait, the Board notes that the evidence of 
record includes prior references to a gait disturbance.  For 
example, in addition to the abnormal gait that was shown 
during his November 2008 VA examination, in the September 
2006 VA examination report, the examiner noted that the 
Veteran walked with a limp of his right leg and with the help 
of a cane, and was wearing a back brace.  If by stating that 
the Veteran did not have an unsteady abnormal gait from the 
service-connected pes planus and back condition, the VA ARNP 
meant to suggest that the Veteran's abnormal gait is not due 
to his service-connected pes planus and/or back condition, 
this is not clear.  Therefore, the Board finds that the VA 
examination report is incomplete, and consequently, should be 
returned for an addendum opinion that clarifies her 
statements.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (noting Board's duty to "insure [the RO's] 
compliance" with the terms of its remand orders).

In a brief submitted by the Veteran's attorney-
representative, dated in June 2009, the Veteran's attorney-
representative stated that the VA failed to fulfill its duty 
to assist by not providing the Veteran with an adequate 
medical examination to determine the nature of his diagnosed 
bilateral hip, knee, and ankle disabilities.  Specifically, 
the Veteran's attorney-representative indicated that in the 
November 2008 VA examination report, the examiner failed to 
consider the Veteran's claims on a direct basis, namely 
whether any of his current hip, knee, and/or ankle 
disabilities were related to his period of active military 
service.  In this regard, the Board notes that although the 
Veteran's service treatment records are negative for any 
complaints or findings of disability of either hip, the 
records do show treatment for knee and ankle problems.  On 
August 15, 1983, the Veteran was treated for complaints of a 
twisting injury to his right knee.  He stated that he had 
twisted his right knee two weeks earlier and his pain had 
returned after a recent run.  Objective examination showed no 
edema or discoloration, a good range of motion, and a small 
amount of pain.  The assessment was a sore muscle.  On August 
24, 1983, the Veteran was treated for complaints of a sore 
right knee.  At that time, according to the Veteran, when he 
bent down, he experienced "a numbing effect" just below the 
right knee cap.  Objective examination showed slight swelling 
around the right knee and no discoloration.  Although the 
Veteran stated that he had felt a "snap or pop" in the 
right knee while being examined, the in-service examiner 
noted no "snap or pop" when examining the knee.  There was 
a good range of motion in the right knee on leg flexion and 
rotation, although the Veteran complained of pain under the 
knee cap.  The assessment was a pulled muscle.

The Veteran's service treatment records also reflect that in 
February 1984, he was treated for complaints of right foot 
pain that had lasted for three to four weeks. According to 
the Veteran, when he walked, he felt a sharp pain.  He had 
injured his right foot on a running track and his foot hurt 
more when he jumped on it.  The Veteran stated that he 
experienced pain when he bent his right foot upward. 
Objective examination showed no swelling, discoloration, or 
pain on inversion.  The assessment was anterior tibio-fibular 
ligament sprain of the right ankle.

In July 1986, the Veteran was treated for complaints of right 
ankle and foot pain that had lasted for four days.  The 
Veteran stated that he had twisted his right ankle while 
running and experienced a little pain when standing for a 
long time.  He denied any trauma.  His right ankle joint was 
not red or swollen.  In April 1992, the Veteran was treated 
for complaints of ankle pain.  Objective examination showed 
no obvious deformities.  The Veteran was able to stand up and 
down normally and could bend over slightly.  The assessment 
was "chronic problems."  In June 1992, the Veteran was 
treated for complaints of back pain that radiated in to his 
ankles, causing stiffness and pain in his lower extremities.   

The Veteran's attorney-representative states that the VA has 
failed to obtain a VA medical opinion as to whether any of 
the Veteran's current bilateral hip, knee, and/or ankle 
disabilities are related to his period of active military 
service, specifically to his in-service right knee injury and 
right ankle sprain.  The Board notes that in the September 
2006 VA examination report, the examiner did attempt to 
address the question of whether there was a nexus between any 
current knee or ankle disability and service, but the 
examiner concluded that he could not, without resorting to 
speculation, state that the Veteran's degenerative joint 
disease of his knees and ankles had any origin in service.  
In the June 2008 Joint Motion, the parties indicated that the 
aforementioned opinion had no bearing on the Veteran's 
current claims as the Veteran was seeking service connection 
on secondary basis.  However, in the September 2008 remand, 
the Board observed that the Veteran was seeking service 
connection on both a primary basis and a secondary basis, 
and, as such, the aforementioned opinion was relevant.  
[Emphasis added.]  Nevertheless, given that other parts of 
the September 2006 opinion were not clearly worded, and in 
light of the Court Order, the Board remanded this case.  In 
the September 2008 remand, the Board did not request that the 
examiner consider the Veteran's claims on a direct basis.  
However, in light of the Veteran's attorney-representative's 
June 2009 brief, the Board will obtain an opinion relevant to 
the Veteran's claims for service connection on a direct 
basis.    

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to Mary Joseph, 
the advanced registered nurse practitioner 
(ARNP) who conducted the Veteran's 
November 2008 VA examination, and request 
that she provide an addendum opinion as to 
whether it is at least as likely as not 
(50 percent or more likelihood) that any 
hip, knee, and ankle disorder identified, 
to include degenerative joint disease, was 
caused or aggravated by the Veteran's 
service-connected low back disability 
and/or his service-connected bilateral pes 
planus?  In view of the references in the 
medical evidence of an altered gait in the 
medical records, to include in the NP's 
own November 2008 examination report, the 
nurse practitioner (NP) must take into 
consideration the Veteran's gait 
disturbance in formulating her opinion as 
to whether there is a relationship between 
the Veteran's abnormal gait and his 
service-connected low back disability 
and/or his service-connected bilateral pes 
planus.  

In addition, the NP is requested to 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that any hip, knee, 
and ankle disorder identified, to include 
degenerative joint disease, began during 
service or was otherwise linked to any 
incident of active duty, to include the 
right knee injury that occurred in August 
1983 and the February 1984 right ankle 
sprain.         

The NP is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of the medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation. More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

The clinician is also advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.   

The NP is further requested to provide a 
rationale for any opinion provided.

2.  If the ARNP from the Veteran's 
November 2008 VA examination is no longer 
available, the RO should make arrangements 
for a VA orthopedic examination to 
determine the nature and etiology of any 
disability of either hip, knee, or ankle 
that may be present. The claims file and a 
copy of this remand must be made available 
and reviewed by the examiner.  After 
examination of the Veteran and review of 
the record, including the August 1996 and 
November 2002 opinions from two different 
VA physicians, the September 2006 VA 
examination report, with addendum, and the 
November 2008 VA examination report, the 
examiner should address the following 
questions:

(a)  Is it at least as likely as not 
(50 percent or more likelihood) that 
any hip, knee, and ankle disorder 
identified, to include degenerative 
joint disease, was caused or aggravated 
by the Veteran's service-connected low 
back disability and/or his service- 
connected bilateral pes planus?

(b)  Is it at least as likely as not 
(50 percent or greater probability) 
that any hip, knee, and ankle disorder 
identified, to include degenerative 
joint disease, began during service or 
was otherwise linked to any incident of 
active duty, to include the right knee 
injury that occurred in August 1983 and 
the February 1984 right ankle sprain.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of the medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

The examiner is also advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

The examiner is further requested to 
provide a rationale for any opinion 
provided.

Any test or study deemed necessary should 
be accomplished.

3.  After completion of the above and any 
other development deemed necessary, the RO 
should review and re-adjudicate the issues 
on appeal.  If any claim remains denied, 
the RO must provide the Veteran and his 
representative a supplemental statement of 
the case and an appropriate period of time 
must be allowed for response. Thereafter, 
the case must be returned to this Board 
for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

